Citation Nr: 0700055	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-11 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased (initial) rating for 
bilateral hearing loss disability (rated 10 percent disabling 
since November 26, 2003; and noncompensably disabling since 
April 1, 2005).

2.  Entitlement to an increased (initial) rating for 
tinnitus, rated 10 percent disabling.

3.  Entitlement to service connection for bilateral 
cataracts.

4.  Entitlement to service connection for myopia.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision that awarded service 
connection for bilateral hearing loss (with a 10 percent 
rating as of November 26, 2003) and for tinnitus.  In October 
2004, the RO denied service connection for myopia 
(nearsightedness).  In March 2005, the RO reduced the rating 
for the bilateral hearing loss disability from 10 percent to 
0 percent because of clear and unmistakable error.  See 
38 C.F.R. § 3.105(a) (2006). The veteran testified before the 
Board in May 2006.

The Board notes that the myopia and cataracts claims are most 
sensibly treated as arising from claims involving eye 
disorders that are best adjudicated at the same time, 
considering the anatomical structure of the eyes.  Therefore, 
the Board treats these issues as having arisen from a general 
claim for an eye disability, consisting of two components. 

The claims for increased (initial) ratings for bilateral 
hearing loss disability and for tinnitus are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.



FINDINGS OF FACT

1.  Bilateral cataracts were not manifested during the 
veteran's military service, or for many years thereafter, and 
there is no competent evidence of record relating such 
disorder to the veteran's military service.  

2.  Myopia is not a disease or injury for which VA 
compensation benefits may be awarded as refractive errors of 
the eyes are congenital or developmental defects.


CONCLUSIONS OF LAW

1.  Bilateral cataracts were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Myopia was not incurred in or aggravated by the active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(c), 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, with regard to the veteran's claim of 
entitlement to service connection for bilateral cataracts, VA 
sent a letter in February 2004, prior to the initial 
adjudication in June 2004.  Pertinent to his claim of 
entitlement to service connection for myopia, the RO sent a 
letter in July 2004, prior to the initial adjudication in 
October 2004.  The content of these notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In this regard, the February 2004 and July 2004 
letters advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, such letters 
informed the veteran of the evidence necessary to 
substantiate his service connection claims.  With regard to 
the veteran's bilateral cataracts claim, he was not 
specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claim; however, the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The February 2004 letter advised him to notify VA 
of any additional information or evidence that he believed 
would support his claim, and if he had additional records he 
could send them to VA, thus effectively notifying him to send 
any additional relevant information.  Regarding the veteran's 
myopia claim, the July 2004 letter advised him that, if he 
had any evidence in his possession that pertained to his 
claim to send it to VA.  Additionally, in a May 2006 letter, 
the veteran was advised of the evidence necessary to 
establish a disability rating as well as an effective date 
for the disabilities on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  

The Board finds that even if there is any defect with regard 
to the timing or content of any notice sent prior to the RO's 
initial adjudications in June 2004 and October 2004, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication process and 
because the veteran has had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  VA has effectively complied with all 
of the required elements under VA's duty to notify claimants.  
Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess/Hartman, supra.; cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

Also, all identified, relevant, and available evidence needed 
for adjudication of the claims has been obtained.  In this 
regard, the Board notes that there is evidence in the claims 
file that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits; however, at his May 
2006 Board hearing, he indicated that he was receiving such 
benefits for chronic obstructive pulmonary disorder.  
Therefore, as these SSA records are not relevant to his 
claimed eye disorders, the Board finds that a remand is not 
necessary to obtain such SSA records.  Additionally, the 
Board observes that the veteran testified in May 2006 that he 
received treatment for his eye disorders at the Oklahoma City 
VA Medical Center immediately following his service discharge 
in 1976 through the present time.  However, the Board finds 
it is not necessary to obtain such outstanding VA records 
prior to adjudicating the veteran's claims.  Specifically, 
with regard to his bilateral cataracts, the evidence 
demonstrates that he was diagnosed in 2004 and, therefore, 
such VA records would only show current treatment.  There is 
no suggestion that these records have any bearing as to the 
etiology of the disorders involved in this appeal.  Also, 
regarding the veteran's myopia, the Board notes that such is 
a congenital or developmental defect and service connection 
based on in-service incurrence or aggravation is not 
possible.  Therefore, any outstanding treatment records 
referable to myopia are irrelevant.  VA has also examined the 
veteran.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.

At his May 2006 Board hearing and in documents of record, the 
veteran contends that he incurred or aggravated an eye 
disorder, to include bilateral cataracts and myopia, during 
his military service and, therefore, service connection is 
warranted for such disabilities.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.   In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records reflect that, at his 
October 1970 entrance examination, his distant vision was 
20/20 bilaterally and he passed the color vision test.  In 
November 1970, his unaided visual acuity was 20/20 in the 
right eye and 20/25 in the left eye.  In April 1976, he 
complained of slightly blurry distant vision, but denied 
complaints regarding his near vision.  His unaided visual 
acuity for distant vision was 20/40 bilaterally and, for near 
vision, it was 20/20 bilaterally.  It was noted that his 
pupils were equally reactive to light and accommodation and 
there was no tropia.  His vision was corrected to 20/20 
bilaterally with -1.00 refraction.  At his March 1976 
separation examination, his distant vision was noted to be 
20/50 bilaterally and his near vision was 20/20 bilaterally.  
It was noted that he had a corrective refraction of -.75 on 
the right and -1.25 on the left.  

An April 2004 VA aid and attendance examination shows that 
the veteran's visual acuity without glasses was as follows: 
binocular 20/70, right 20/100, and left 20/70.  He was 
diagnosed with visual impairment.

A May 2004 VA eye examination reflects that the veteran had 
gradually decreasing vision for the prior two years and had 
difficulty seeing captions on television and reading the 
newspaper.  On examination, his best corrected visual acuity 
was 20/30 in each eye with a prescription of -2.50-1.25x104 
in the right eye and -2.25-0.75x059 in the left eye.  His 
uncorrected visual acuity was 20/150 in each eye.  The 
anterior segment examination revealed a 2+ NS, 1+ cortical 
trace PSC cataract on the right eye and a 2+ NS, 1+ cortical, 
1+ PSC cataract on the left eye.  His dilated examination was 
normal and his visual field was entirely normal in both eyes.  
The diagnosis was visually significant cataracts of both 
eyes.  

The Board initially notes that the veteran has current 
diagnoses of bilateral cataracts and myopia.  However, the 
Board finds that service connection for these eye disorders 
is not warranted.  

With regard to the veteran's bilateral cataracts, his service 
medical records are negative for complaints, treatment, or 
diagnoses referable to such disorder.  Additionally, the 
medical evidence of record demonstrates that the veteran was 
first diagnosed with cataracts in May 2004, approximately 28 
years after separation from service.  The lapse in time 
between service and the first diagnosis also weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  Moreover, 
the evidence of a nexus or link between service and the 
veteran's bilateral cataracts is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence relating the 
veteran's bilateral cataracts to active service, he is not 
entitled to service connection.  

With regard to the veteran's myopia, myopia is a congenital 
or developmental defect and, without evidence of a 
superimposed disease or injury during service, the veteran is 
not entitled to service connection based on in-service 
incurrence or aggravation.  See 38 C.F.R. §§ 3.303(c), 4.9; 
VAOPGCPREC 82-90.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for bilateral cataracts and myopia.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral cataracts is denied.

Service connection for myopia is denied.


REMAND

At his May 2006 Board hearing and in documents of record, the 
veteran contends that his hearing loss and tinnitus 
disabilities are worse than the initially assigned 
evaluations.  

With regard to the veteran's tinnitus claim, the Board notes 
that a June 2004 rating decision granted service connection 
and assigned an initial 10 percent evaluation for such 
disability.  Thereafter, in April 2005, the veteran submitted 
a notice of disagreement as to the propriety of the initially 
assigned rating.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a 
statement of the case on this issue is needed.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  But this issue will be 
returned to the Board after issuance of the statement of the 
case only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

The Board is very mindful that the veteran's claim of 
entitlement to an increased (initial) rating for tinnitus, 
now rated 10 percent disabling, is controlled by Smith v. 
Nicholson, 451 F.3d 1344 (Fed.Cir.2006), a decision issued by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) on June 19, 2006.  In Smith, citing Supreme 
Court precedent, the Federal Circuit explained that an 
agency's interpretation of its own regulations was entitled 
to substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Finding that there was a lack of evidence 
in the record suggesting that VA's interpretation of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation of its own regulations, namely 38 C.F.R. 
§ 4.25(b) and DC 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  As such, there is no 
legal basis for which a rating in excess of 10 percent may be 
assigned for tinnitus.  The Board notes that in cases such as 
this, a remand for additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board also notes that a petition for writ of certiorari 
has been filed with the United States Supreme Court with 
regard to the Federal Circuit's decision in Smith.  However, 
very recently, the Court held that a court's "decision is 
the law which the Board must follow" once a court has issued 
a decision on a matter, even where an appeal has been field 
as to that court's decision, unless a stay has been granted 
in the matter.  Ramsey v. Nicholson, 20 Vet. App. 16 (2006); 
see also Tobler v. Derwinski, 2 Vet. App. 8, 10 (1991) 
(holding that a court decision is binding as of the date of 
its issue unless eventually overturned by a higher court).  
Therefore, the Federal Circuit's holding in Smith is 
controlling; however, the Board is procedurally bound to 
remand this issue for the issuance of a statement of the 
case. 

Additionally, the Board finds that a remand is needed on the 
bilateral hearing loss disability claim.  Specifically, at 
his May 2006 Board hearing, he contended that his bilateral 
hearing loss disability had increased in severity since his 
last VA examination in April 2004.  He also indicated that he 
had obtained a right ear hearing aid within the prior eight 
months.  The Board observes that there is no additional 
medical evidence contained in the claims file and, therefore, 
there is no evidence addressing the current severity of the 
veteran's bilateral hearing loss disability.  As such, a 
remand is necessary in order to schedule the veteran for a VA 
examination.  The Board notes that the veteran indicated that 
he is closest to the Oklahoma City VA Medical Center.  If 
feasible, he should be scheduled for this examination at such 
facility.  Also, while on remand, the veteran should be 
requested to identify any current treatment for his bilateral 
hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with  statement of the case 
on the issue of an increased (initial) 
rating for tinnitus (now rated 10 percent 
disabling).  Please advise the veteran of 
the time period in which to perfect his 
appeal.  If the veteran perfects his 
appeal of this issue in a timely fashion, 
then return the case to the Board for its 
review, as appropriate.

2.  Request that the veteran identify any 
current treatment for his bilateral 
hearing loss disability, and then seek to 
obtain any identified records.

3.  Schedule the veteran for an 
examination to determine the current 
nature and severity of his bilateral 
hearing loss disability.  If feasible, 
please schedule the examination at the 
Oklahoma City VA Medical Center.  Provide 
the claims folder to the examiner.  

4.  Then, readjudicate the claim for an 
increased (initial) rating for bilateral 
hearing loss disability (rated 10 percent 
disabling since November 26, 2003; and 
rated noncompensably disabling since 
April 1, 2005).  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then, return the 
case to the Board for its review, as 
appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


